Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, the phrase “B’ elements” is indefinite because the composition of claim 1 only allows for one element for B’ not multiple “elements”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chartier US 2006/0145126.
Regarding claim 1 and 10, Chartier teaches a process of preparing a perovskite oxide with a composition that may include the elements recited for elements A, B, and B’ in instant claim 1 (Paragraphs [0010]-[0018]). The stoichiometric amounts overlap the claimed values for x and y of instant claim 1 (Paragraphs [0009] and [0036]). The process of Chartier includes a step of heating the perovskite in a low oxygen partial pressure (Paragraph [0064]) including an oxygen content of 0 to 100%, which overlap the claimed partial pressure (Paragraphs [0074]-[0075]). The sintering may occur at a temperature between 800 and 1500 deg. C, and may also be held at a temperature of between 300 and 500 deg. C (Paragraphs [0060]-[0061]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, the composition may include Ti (Paragraphs [0014]-[0015]).
Regarding claims 3-5, the heating may occur for a time between 5 and 15 hr (Paragraph [0077]), which overlaps the claimed range. The temperature may be raised to the sintering temperature at a rate of 5 deg. C to 15 deg. C, which overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8-9, Chartier does not expressly state that the product has the features recited in claims 8-9. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chartier US 2006/0145126 as applied to claim 1 above, and further in view of Ifrah US 2012/0046163.
Chartier teaches that the particle size may be 0.3 to 2 microns based on the amount of milling that is performed (Paragraph [0075]). Chartier also mentions that the product may be milled to any particular size in order to fit the intended use (Paragraph [0053]).
Ifrah teachs an analogous perovskite having a particle size of up to 15 nm (Abstract), which overlaps the particle sizes recited in claims 6-7.
At the time of invention is would have been obvious to the person having ordinary skill in the art to perform the process of Chartier and producing a product having a particle size of up to 15nm in view of Ifrah. The suggestion or motivation for doing so would have been to obtain a particle size that is suitable for the use of perovskite in the Ifrah reference (see Chartier Paragraph [0053]).
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731